01/14/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0044
                        DA 20-0044


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

JOSEPH RICHARD POLAK II,

      Defendant and Appellant,


                                       ORDER


      Upon consideration of Appellant’s Third Unopposed Motion for Extension

of Time to File Opening Brief and Affidavit in Support, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including March 3, 2021, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           January 14 2021